El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Esta fue una solicitud presentada por el Municipio de Aguadilla para que se expidiera un auto de mandamios. La solicitud después de mostrar quienes son las partes, alega lo siguiente:
“IV. Que la mencionada American Railroad Company of Porto Rico, como explotadora de las propiedades de la Compañía de los *896Ferrocarriles de Puerto Rico como cesionaria de la misma, está ex-plotando la mencionada vía ferroviaria desde San Juan a Ponee, pasando por Aguadilla en virtud de una franquicia otorgada a su favor por el Consejo Ejecutivo en 28 de octubre del año 1901.
“V. Que en virtud de una franquicia titulada ‘An Ordmance granting to the Compañía de los Ferrocarriles de Puerto Pico and Us assign, the American Railroad Company of Porto Rico, a revoca-Me permit to construct a branch track mto the town of Aguadilla and to cross and use certain portions of certain puMic highways in and neafl' the town of Aguadilla,’ aprobada en 23 de mayo de 1903r dicha compañía American Railroad Company of Porto Rico cons-truyó un ramal de su vía central desde el punto conocido por barrio Higüey a través de la calle del Progreso, atravesando la calle Be-tances y continuando luego por la calle El Comercio hasta el punto en que en esta calle se halla levantada la estación de dicha compañía en el sitio denominado La Playa.
“VI. Que en virtud de los términos y preceptos de la franquicia últimamente mencionada,' la demandada, American Railroad Company of Porto Rico, está obligada a sostener un tren de pasajeros desde el punto en que comienza el ramal mencionado' hasta la esta-ción de la ciudad en el sitio denominado La Playa para cada tren de pasajeros que llegue a la ciudad de Aguadilla por la vía general de dicha compañía a fin de que los pasajeros cuyo destino es Agua-dilla¿ lleguen hasta la misma ciudad.
“VII. Que dicho ramal que corre por las arriba citadas calles de la ciudad de Aguadilla, hasta el centro de la ciudad, constituye una ruta o vía directa e importante para el pasaje público, para su mejor conformidad y comfort y necesaria para la conveniencia de la comunidad y del público en general y necesaria para la conve-niencia y comodidad del pasaje público.”
Pasa entonces la solicitud a exponer que la demandada American Railroad Company no ha cumplido con el deber así expresado, que no ha corrido los trenes por el ramal des-crito, y que el peticionario carece de otro remedio. La con-testación fué en efecto una excepción previa, de modo que-todos los hechos de la solicitud que han sido bien alegados-pueden tenerse por admitidos. La corte después de una. vista ordenó a la demandada que pusiera al servicio del pn-*897blico o comunidad de Aguadilla un tren de pasajeros por el ramal en cuestión. ■ En apelación dos errores ban sido aleg’ados, a saber: 1. La corte de distrito erró al dictar sen-tencia contra las demandadas y sostener que ella tenía fa-cultad o jurisdicción para conocer de este -caso. 2. La corte de distrito erró al dictar sentencia contra las demandadas y sostener que la peticionaria carece de un recurso eficaz y adecuado en ley.
Si se examina la solicitud, se verá que las palabras de la ordenanza por las cuales la demandada estaba en el deber de correr un tren por Aguadilla no ban sido transcritas, de modo que carecemos de medios para determinar exactamente cuál era el deber y cómo surgió. La Ley de Mandamus re-quiere que el deber sea resultante de un empleo, cargo o-función pública, pero en este caso, si debemos tomar en cuenta las inferencias, el deber se alega que surge con motivo de una ordenanza, con la cual probablemente estuvo conforme y aceptó la demandada. La petición no expresa quien bizo la ordenanza, pero supongamos que fué el municipio. Pode-mos entonces dudar si el municipio puede por ordenanza im-poner a una compañía de ferrocarriles el deber de funcionar un tren por Aguadilla. Necesariamente parecería ser por virtud de los becbos alegados, un deber que surge por razón de un convenio y no por virtud de un estatuto público. El apelado no nos ha mostrado que la demandante tenía un de-ber que puede hacerse cumplir mediante la Ley de Mandamus. En este sentido el caso de Northern Pacific Railroad v. Dustin, 142 U. S. 498, es probablemente aplicable.
Insiste la apelante en que el peticionario tiene otro re-curso legal y, suponiendo que exista el debido interés en el municipio, creemos que tiene razón la apelante. La Legis-latura de Puerto Rico ba establecido una Comisión de Ser-vicio Público y en la ley que crea la comisión le ba conferido amplios poderes, Ley No. 70 de 1917. Si la compañía está en el deber de correr este tren por Aguadilla dicha comisión *898puede procurar que se cumpla. Al menos la Legislatura no lia conferido a ningún otro organismo la facultad de liácer que un ferrocarril funcione sus trenes. Puede ser cierto, como sostiene el apelado que la Comisión del Servicio Público no tenga poder para hacer al ferrocarril cumplir sus órde-nes, pero el apelado no nos ha demostrado que podamos ha-cerlo así en este caso.
No vemos que el apelado haya probado un caso que re-quiera la expedición de un auto de mandamus. Por tanto, debe revocarse la sentencia apelada y desestimarse la soli-citud.
Revocada la sentencia apelada y desestimado el mandamus.
Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.